Exhibit 10.1
CONFIDENTIAL

 
PATENT RIGHTS AGREEMENT
 
This PATENT RIGHTS AGREEMENT (this “Agreement”) is entered into by and between
Marathon Patent Group, Inc., a Nevada corporation, with a place of business at
2331 Mill Road, Suite 100, Alexandria, VA 22314 (“Marathon”), and RPX
Corporation, a Delaware corporation, with a principal place of business at One
Market Plaza, Steuart Tower, Suite 800, San Francisco, CA 94105 (“RPX”), on the
date when this Agreement has been executed by both of Marathon and RPX (the
“Effective Date”).  Each of Marathon and RPX is a “Party”, and collectively, are
referenced as the “Parties”.
 
WHEREAS, for purposes of this Agreement only, Marathon has been given all
requisite legal right, power and authority, as the managing member, to deliver
to RPX each of the Relay (as defined below) and Sampo (as defined below) Related
Agreements (as defined below), executed by each of Relay and Sampo, as
appropriate;
 
WHEREAS, RPX desires to execute the Related Agreements with each of Relay and
Sampo, respectively; and
 
WHEREAS, Marathon will cause each of Relay and Sampo, respectively, to execute
each of the Related Agreements and perform the obligations thereunder, provided
that the preconditions as described herein shall have been met;
 
NOW, THEREFORE, in consideration of the premises and covenants herein contained,
RPX and Marathon agree as follows:
 
Definitions
 
As used herein, the following terms shall have the following meanings:
 
“Affiliate(s)” of an Entity shall mean any and all Entities, now or in the
future and only for so long as the Control exists, that are Controlled by
(directly or indirectly), or under common Control with, the Entity.
 
“Agreement” shall have the meaning ascribed to it in the preamble.
 
“Bankruptcy Code” shall have the meaning ascribed to it in Section 5.10.
 
“Claims” shall mean any and all claims, counterclaims, third-party claims,
contribution claims, indemnity claims, demands, actions, liabilities, damages,
losses, causes of action, and all other claims of every kind and nature in law
or equity, whether arising under state, federal, international or other law,
which arise from or relate to in any way the Patents, or which are (currently or
in the future) or were asserted in, could have been asserted in, or which arise
from the same transactions or occurrences as those claims that are (currently or
in the future) or were asserted in any litigations, in each such case solely
with respect to the Patents, whether such claims are absolute or contingent, in
tort, contract or otherwise, direct or indirect, present or future, known or
unknown, that exist or may have existed prior to the Effective Date.
 
“Control” shall mean the legal, beneficial, and/or equitable ownership of more
than fifty percent (50%) of (i) the voting power representing the right to vote
for directors or other managing authority, (ii) equity ownership interest in an
Entity, or (iii) other ownership interest in an Entity.
 
“Effective Date” shall have the meaning ascribed to it in the preamble.
 
“Entity” shall mean a corporation, association, partnership, business trust,
joint venture, limited liability company, proprietorship, unincorporated
association, individual or other entity that can exercise independent legal
standing.
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

 
-1-

--------------------------------------------------------------------------------

 
 
“Expanded License Fee Payment” shall have the meanings given in each of: (i) the
Patent License and License Option Agreement between Relay and RPX appended
hereto as Exhibit A, as well as (ii) the Patent License and License Option
Agreement between Sampo and RPX appended hereto as Exhibit B.  When made,
Expanded License Fee Payments shall be made in accordance with Section 1 herein.
 
“License Fee” shall have the meaning ascribed to it in Section 1.1.
 
“Marathon” shall have the meaning ascribed to it in the preamble.
 
“Party” and “Parties” shall have the meanings ascribed to them in the preamble.
 
“Patents” shall mean, collectively, the patent assets made the subject of each
of the Related Agreements with each of Relay and Sampo.  Any one of the
foregoing is a “Patent”.
 
“Related Agreements” shall mean, collectively, (i) the Patent License and
License Option Agreement between Relay and RPX set forth in Exhibit A; and (ii)
the Patent License and License Option Agreement between Sampo and RPX set forth
in Exhibit B.
 
“Relay” shall mean Relay IP, Inc., a Delaware corporation with a place of
business at 2331 Mill Road, Suite 100, Alexandria, VA 22314.
 
“RPX” shall have the meaning ascribed to it in the preamble.
 
“RPX Licensee” shall have the meaning ascribed to it in Section 1.2(b).
 
“Sampo” shall mean Sampo IP, LLC, a limited liability company organized and
existing under the laws of Virginia, with a place of business at 2331 Mill Road,
Suite 100, Alexandria, VA 22314.
 
“Section 1542” shall have the meaning ascribed to it in Section 4.3(b).
 
“Underlying Claim” shall have the meaning ascribed to it in Section 4.2(b).
 
Section 1.
Fees, Execution of Related Agreements



1.1           Fees.  Within ten (10) business days following the Effective Date
of this Agreement and the Related Agreements, RPX shall pay to Marathon the
amount of [*] (the “License Fee”).  Payments made under this Agreement shall be
made via wire transfer, without deduction of taxes or banking fees of any kind,
per the following wire account information:


Bank Name:                                           [*]
Bank Address:




Routing No:
Routing Beneficiary:
Beneficiary Acct. No.:                                                      


1.2           Execution of Related Agreements.
 
(a)           Effective upon the Effective Date, Marathon shall deliver to RPX
the following agreements: (i) the Relay Patent License and License Option
Agreement attached hereto as Exhibit A, executed by Relay; and (ii) the Sampo
Patent License and License Option Agreement attached hereto as Exhibit B,
executed by Sampo.
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

 
-2-

--------------------------------------------------------------------------------

 
 
(b)           Upon RPX’s payment to Marathon of the applicable Expanded License
Fee Payment and RPX providing Marathon with written notice that RPX has granted
a sublicense to a particular Entity and its Affiliates pursuant to the Related
Agreement with Relay, Marathon shall immediately obligate Relay to fulfill its
obligations as set forth in Exhibit A with respect to each such Entity and its
Affiliates who have been granted a sublicense thereunder.  Upon RPX’s payment to
Marathon of the applicable Expanded License Fee Payment and RPX providing
Marathon with written notice that RPX has granted a sublicense to a particular
Entity and its Affiliates pursuant to the Related Agreement with Sampo, Marathon
shall immediately obligate Sampo to fulfill its obligations as set forth in
Exhibit B with respect to each such Entity and its Affiliates who have been
granted a sublicense thereunder.  Any Entity (including such Entity’s
Affiliates) that is granted a sublicense under the Patents by RPX in accordance
with any of the Related Agreements shall be deemed an “RPX Licensee” for
purposes of this Agreement.
 
Section 2.                      Representations and Warranties


2.1           Representations and Warranties of Marathon.  Marathon, on behalf
of itself and Relay and Sampo, represents and warrants that as of the Effective
Date:


(a)           it has all requisite legal right, power, and authority to execute
and/or deliver all documents required to be executed (including this Agreement)
and to perform all of its  obligations under and grant (or cause to be granted)
all rights in accordance with this Agreement;


(b)           it has all requisite legal right, power, and authority to cause
Relay and Sampo, respectively, to execute and deliver each of the Related
Agreements, and to cause Relay and Sampo, respectively, to perform each of its
obligations under each of the Related Agreements;


(c)           each of Relay and Sampo have, good and marketable title to the
Patents (including, without limitation, all right, title, and interest in the
Patents and the sole and exclusive right to sue for past, present and future
infringements thereof); it has the legal right to grant the Release set forth in
Section 4.3, and it has provided to RPX accurate and complete copies of all
agreements under which Relay and Sampo obtained by assignment or otherwise such
title and/or exclusive rights to such Patents;


(d)           it has not entered, and shall not enter into, any agreement that
would materially impair or conflict with its obligations hereunder;


(e)           the performance of this Agreement does not, and will not, conflict
with or result in a breach of any agreement to which it is bound; and


(f)           aside from the Patents, it does not have any rights under any
patents, inventions, or pending or future applications for patents under U.S.
law or regulation, or law or regulation of any foreign country and/or patentable
inventions which claim priority to any of the Patents.  Except as expressly set
forth in each of the Related Agreements, to the extent that any patents or
patent applications relating to the Patents do not appear in the Related
Agreements, their omission from the Related Agreements was inadvertent and such
patents and patent applications were intended to be, and shall be treated as if
they were, included in the Related Agreements.


2.2           Representations and Warranties of RPX.  RPX represents and
warrants that it has all requisite legal right, power, and authority to execute,
deliver, and perform this Agreement.


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

 
-3-

--------------------------------------------------------------------------------

 
 
Section 3.                    Covenants


3.1           Covenants of Marathon. In addition to and without limiting any
other covenants contained in this Agreement, Marathon, on behalf of itself and
its Affiliates, including but not limited to Relay and Sampo, further covenants
as follows:


(a)           it will not enter into any agreement that would materially impair
or conflict with its obligations hereunder;


(b)           it will cause Relay and Sampo, respectively, to execute and
deliver each of the Related Agreements, and to cause Relay and Sampo,
respectively, to perform each of its obligations under each of the Related
Agreements; and


(c)           in the event that RPX provides written notice to Marathon that it
(or any of its Affiliates), Relay and Sampo has breached any provision of this
Agreement, or any provision of any of the Related Agreements, Marathon (or its
Affiliates, including but not limited to Relay and Sampo, as applicable) will
within five (5) business days cure such breach, and, to the extent that Marathon
fails to promptly take such action, Marathon will promptly reimburse the damaged
party for any reasonable costs (including attorneys’ fees) incurred as a result
of such violation.


3.2           Covenants of RPX.                                In addition to
and without limiting any other covenants contained in this Agreement, RPX, on
behalf of itself and its Affiliates, further covenants that it will not enter
into any agreement that would materially impair or conflict with its obligations
hereunder.


Section 4.                    Disclaimers, Indemnification and Releases


4.1           Disclaimer.  NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY
EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 2 AND 3 ABOVE, AND EACH PARTY
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  EXCEPT AS
EXPRESSLY SET FORTH IN SECTIONS 2 AND 3, NEITHER PARTY GIVES THE OTHER PARTY ANY
ASSURANCE:


(A) REGARDING THE PATENTABILITY OF ANY CLAIMED INVENTION IN, OR THE VALIDITY OF,
ANY PATENT, OR


(B) THAT THE MANUFACTURE, USE, SALE, OFFERING FOR SALE, IMPORTATION,
EXPORTATION, OR OTHER DISTRIBUTION OF ANY PRODUCT OR SERVICE DISCLOSED AND
CLAIMED IN ANY PATENT BY ANY RPX LICENSEE OR ANYONE ELSE WILL OR WILL NOT
CONSTITUTE AN INFRINGEMENT OF SUCH RIGHTS OR ANY INTELLECTUAL PROPERTY RIGHTS OF
ANY OTHER PERSONS OR ENTITIES.


4.2           Indemnification.


(a)           Marathon shall defend, indemnify and hold harmless RPX and its
Affiliates, and their directors, officers, agents and employees from and against
any and all actual or pending claims, losses, expenses, damages, or other
liabilities, including reasonable attorneys’ fees and expenses, including those
incurred in any dispute between the Parties (where such claims losses, expenses,
damages, or other liabilities have been incurred as a result Marathon’s breach
under this Section 4.2(a)), with any third party, or in any enforcement of this
provision, arising out of, relating to, or based upon Marathon’s or its
Affiliates’ material breach of any representation, warranty or covenant in this
Agreement.


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 



 
-4-

--------------------------------------------------------------------------------

 
 
 
(b)           In addition to any other remedies available to RPX, in the event
that RPX shall have a claim under Section 4.2(a), RPX shall promptly notify
Marathon in writing of the claim, action, suit, proceeding or other
circumstances giving rise to the claim for indemnification (collectively, the
“Underlying Claim”); provided, however, that the failure to give such notice
shall release Marathon of its indemnification obligations only to the extent
that Marathon is prejudiced by such failure.  Upon receipt of such notice of an
Underlying Claim, Marathon may, by written notice to RPX delivered within twenty
(20) business days after receiving such notice of the Underlying Claim, assume
the sole defense and control of any third-party claim with its own counsel and
at its own expense but shall allow RPX (or its applicable Affiliates) a
reasonable opportunity to participate in the defense of such third-party claim
with its own counsel and at its own expense.  RPX (or its applicable Affiliates)
may take any actions reasonably necessary to defend such third-party claim prior
to the time that it receives a notice as contemplated by the preceding
sentence.  Marathon shall not settle any such claim other than for the payment
of money without the prior written consent of RPX (or the applicable Affiliate),
which consent shall not be unreasonably withheld or delayed.  RPX will provide
Marathon, at Marathon’s expense, with all assistance, information and authority
reasonably required for the defense and settlement of the Underlying Claim.  In
no event shall Marathon’s liability under this Section 4.2 exceed the cumulative
amount actually paid by RPX to Marathon under (i) this Agreement, plus (ii) each
of the Related Agreements.


4.3           Release.


(a)           Subject to the terms of this Agreement and effective upon the
Effective Date, Marathon shall automatically be deemed to, and hereby does,
forever waive and release all Claims, if any, with respect to the Patents, known
or unknown, that it may have against RPX, any RPX Affiliate, any RPX Licensee,
or any other Entity granted a sublicense by RPX under the Patents in accordance
with this Agreement or the Related Agreements.  The foregoing notwithstanding,
however, no release is given under the Patents made the subject of the Related
Agreement with Relay and Sampo to any Entity that becomes an RPX Licensee after
the Effective Date (including that Entity’s Affiliates) unless and until
Marathon receives the required Expanded License Fee Payment with respect to any
such Entity.
 
 
(b)           Marathon understands and agrees that the releases set forth in
Section 4.3(a) shall extend to any and all Claims with respect to the Patents
described in Section 4.3(a) of every nature and kind whatsoever, whether such
Claims are known or unknown, suspected or unsuspected, and any and all rights
that may exist under Section 1542 of the California Civil Code (“Section 1542”)
within the scope of the release set forth in Section 4.3(a) are expressly
waived.  Marathon expressly acknowledges that it has read Section 1542, which
provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Marathon understands and agrees that Section 1542, if applicable herein, gives
it the right not to release existing claims of which it is not now aware of and
does not suspect to exist, unless it voluntarily chooses to waive this
right.  Even though Marathon is aware of this right, it nevertheless hereby
voluntarily waives the right described in Section 1542, and elects to assume all
risks for Claims with respect to the Patents that now exist in its favor, known
or unknown, arising from the subject matter of the release set forth in Section
4.3(a), and expressly waives any rights under any other statutes or common law
principles of similar effect.  If, contrary to the specific intent of Marathon,
any Claims with respect to the Patents released under Section 4.3(a) are deemed
to exist or survive despite the releases given in Section 4.3(a) above, Marathon
hereby forever, expressly and irrevocably waives entitlement to all such
released Claims with respect to the Patents, known and unknown, prior to the
Effective Date, and it is expressly agreed that the provisions of Section 1542
do not apply.


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 

 
-5-

--------------------------------------------------------------------------------

 
 
 
Section 5.                      Miscellaneous


5.1           Binding Effect and Assignment.  This Agreement shall not be
binding upon the Parties until it has been signed herein below by or on behalf
of each Party.  This Agreement shall be binding on, and shall inure to the
benefit of, the Parties hereto and their respective Affiliates, successors and
assigns.  No amendment or modification hereof shall be valid or binding upon the
Parties unless made in writing and signed as aforesaid.


5.2           Notices.  Notices and other communications relevant to this
Agreement or to any of the Patents shall be sent by electronic mail, hand
delivery, or by registered or certified mail to the following address, or to
such other address as may be given by notice hereafter, and shall be effective
upon sending, if sent by electronic mail, as proven by electronic date stamp, or
upon receipt if sent by registered or certified mail, as proven by a post office
delivery receipt:


For Marathon:




For RPX:


[*]


5.3           Severability.  If any section of this Agreement is found by
competent authority to be invalid, illegal, or unenforceable in any respect for
any reason, the validity, legality, and enforceability of any such section in
every other respect and the remainder of this Agreement shall continue in effect
so long as the Agreement still expresses the intent of the Parties.


5.4           Governing Law.  This Agreement, including its formation, shall be
governed by and construed, and the legal relations between the Parties hereto
shall be determined, in accordance with the law of the State of California,
United States of America, as such law applies to contracts signed and fully
performed in such State, without regard to the principles of conflicts of law
thereof.


5.5           Section Headings.  The headings of sections are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.


5.6           Confidentiality.  Neither Party hereto shall disclose the terms of
this Agreement to any third party, without the prior written consent of the
other Party.  This obligation is subject to the following exceptions: (a)
disclosure by the Parties and/or their Affiliates is permissible if this
Agreement is required (by depositions, interrogatories, requests for information
or documents, subpoena, civil investigative demand or similar process) to be
disclosed to a third party, court, tribunal, regulatory authority or similar
third party, and the Party from whom such disclosure is required (the
"Disclosing Party")  shall: (i) provide  the other Party  with prompt written
notice of such requirement(s) so that such other Party may seek an appropriate
protective order or waive compliance with the provisions of this Agreement; and
(ii) consult with and cooperate with  such other Party in a timely manner
concerning any attempt that may be made by  such other Party  to resist or
narrow the request(s) or to obtain an order or other reliable assurance that
confidential treatment will be accorded all or portions of such information.  It
is further agreed that in the absence of a protective order or a receipt of a
waiver under this Agreement, if in the reasonable opinion of the Disclosing
Party's counsel, it is nonetheless compelled to disclose confidential
information to any third party or tribunal or, failing disclosure, risk being
liable for contempt or risk censure or penalty, then, after giving the notice
required by subsection 5.6(a)(i) above, the Disclosing Party may disclose such
information to such third party or tribunal without liability to the other Party
or any other person (provided that such Disclosing Party limits such disclosure
only to the minimum portions that are required to be disclosed); (b) disclosure
by the Parties and/or their Affiliates is permissible if required by government
or court order, provided that the Disclosing Party first gives the other Party
prior written notice in order to enable that Party to seek a protective order
(or equivalent protection), such permissible disclosure being limited to the
terms legally required to be disclosed; (c) disclosure by the Parties and their
Affiliates is permissible if otherwise required by law or any applicable
securities
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 


 
-6-

--------------------------------------------------------------------------------

 
 
exchange rules or regulations, such permissible disclosure being limited to the
terms legally required to be disclosed; (d) the Parties and their Affiliates may
disclose this Agreement or its contents to the extent reasonably necessary, on a
confidential basis, to its accountants, attorneys, and financial and
intellectual property advisors; and (e) RPX and its Affiliates may disclose the
Agreement to any RPX Licensees.  Notwithstanding anything else in this
Agreement, either Party may disclose any information that was made
publicly-available without a breach of this Agreement.


5.7           Entire Agreement.  This Agreement, including Exhibits A-B attached
hereto, embodies the entire understanding of, and agreements between, the
Parties with respect to the Patents and otherwise merges and supersedes all
prior agreements, understandings, negotiations, and discussions between the
Parties.  Neither Party shall be bound by any condition, definition, warranty,
understanding or representation with respect to the subject matter hereof other
than as expressly provided herein.


5.8           Counterparts.  This Agreement may be executed by the Parties in
one or more counterparts, each of which shall be an original and all of which
shall together constitute one and the same instrument.


5.9           Relationship of the Parties.  Nothing contained herein, or done in
pursuance of this Agreement, will constitute the Parties entering into a joint
venture or partnership or will constitute either Party hereto being the agent
for the other Party for any purpose or in any sense whatsoever.


5.10           Licenses of Intellectual Property.  All rights, licenses and
releases granted by Marathon, Relay and/or Sampo under this Agreement and/or any
of the Related Agreements are, and shall otherwise be deemed to be, for the
purpose of Section 365(n) of the United States Bankruptcy Code, as amended (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined
under Section 101 of the Bankruptcy Code.  The Parties hereto agree that RPX,
RPX Affiliates, and RPX Licensees, as licensees or sublicensees of rights
granted in this Agreement and/or the Related Agreements, shall retain and may
fully exercise all their rights and elections under the Bankruptcy Code.  The
Parties hereto further agree that, in the event that any proceeding shall be
instituted by or against Marathon seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, or reorganization or relief of debtors, or
seeking an entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
or it shall take any action to authorize any of the foregoing actions, the
opposite Parties shall have the right to retain and enforce their rights under
this Agreement and/or the Related Agreements, provided that they remain in full
compliance with the terms and conditions thereof.


5.11           Authorship.  Neither Party shall be considered the author of this
Agreement for the purpose of interpreting any provision herein.


5.12           Acknowledgement.  Marathon acknowledges that nothing in this
Agreement shall require or shall be construed to require RPX or any RPX
Affiliate to sue or threaten to sue (or instruct, encourage, or aid a third
party to sue or threaten to sue) any Entity.


5.13           Termination and Survival.  Those provisions that, by their
nature, are intended to survive termination or expiration of this Agreement
shall so survive.  For the avoidance of doubt, all releases and covenants given
by Marathon shall survive termination or expiration of this Agreement.


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 




 
-7-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date set forth below.  Each individual signing below represents and
warrants that he or she has authority to sign for and enter into this Agreement
on behalf of his or her respective Party.
 
Agreed to:
 
MARATHON PATENT GROUP, INC.
 
 
By:_____________________________________
 
Name:___________________________________
 
Title:____________________________________
 
Date:____________________________________
Agreed to:
 
RPX CORPORATION
 
 
By:______________________________________
 
Name:___________________________________
 
Title:____________________________________
 
Date:____________________________________



 


CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION.
 